Exhibit 10.1

FIRST AMENDMENT TO REFINANCING CREDIT AGREEMENT

THIS FIRST AMENDMENT TO REFINANCING CREDIT AGREEMENT (this “Amendment”) is dated
as of April 5, 2013 and is made by and among WESTINGHOUSE AIR BRAKE TECHNOLOGIES
CORPORATION, a Delaware corporation, as the borrower (the “Company”), each of
the GUARANTORS (as hereinafter defined), the LENDERS (as hereinafter defined),
PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is made to that certain Refinancing Credit Agreement, dated
as of November 7,2011, by and among the Company, the guarantors now or hereafter
party thereto (the “Guarantors” and together with the Company, the “Loan
Parties”), the lenders now or hereafter party thereto (the “Lenders”) and the
Administrative Agent (the “Credit Agreement”);

WHEREAS, the Company has requested the issuance of letters of credit under the
Credit Agreement which shall be denominated in foreign currencies that are
satisfactory to the Issuing Lenders; and

WHEREAS, to permit the foregoing request, the Company has requested that the
Lenders agree to various amendments to the Credit Agreement as set forth herein,
and the Lenders have agreed to amend the Credit Agreement as hereinafter
provided.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, and incorporating the above-defined terms herein, the parties hereto
agree as follows:

1. Recitals: Capitalized Terms. The foregoing recitals are true and correct and
incorporated herein by reference. Unless otherwise defined herein, capitalized
terms used herein shall have the meanings given to them in the Credit Agreement.

2. Amendments to Credit Agreement.

(a) New Definitions. The following new definitions are hereby inserted in
Section 1.1 [Certain Definitions 1 of the Credit Agreement in alphabetical
order:

“Alternate Currency shall mean with respect to any Letter of Credit, any
non-Dollar currency satisfactory to the Issuing Lender that shall issue such
Letter of Credit. Each Alternate Currency must be the lawful currency of the
specified country.”

“Commodity Exchange Act shall mean the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.”

“Dollar Equivalent shall mean with respect to a Letter of Credit the amount in
Dollars (i) which is to be paid in Dollars under the Letter of Credit, and
(ii) which is equivalent to the amount to be paid in a currency other than
Dollars under the Letter of Credit computed at the Administrative Agent’s then
current selling rate of exchange, as reasonably determined by the Administrative
Agent, for payment by teletransmission or otherwise to or at the place of
payment when and in the currency in which payment is to be made under the Letter
of Credit, plus any and all costs, premiums, and expenses arising from all
currency conversions incurred by the Administrative Agent in connection
therewith.”



--------------------------------------------------------------------------------

“Excluded Swap Obligations shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.”

“Swap Obligation shall mean, with respect to any Guarantor, any obligation to
payor perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.”

(b) Amended and Restated Definitions. The following new definitions are hereby
amended and restated in their entirety as follows:

“Letter of Credit Obligation shall mean, as of any date of determination, the
Dollar Equivalent aggregate amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate amount available to be drawn shall
currently give effect to any such future increase) plus the Dollar Equivalent
aggregate Reimbursement Obligations and Letter of Credit Borrowings on such
date.”

“Stated Amount shall mean, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate Dollar Equivalent (with respect to
letters of Credit not yet honored shall be calculated by the Administrative
Agent on the basis of reasonable assumptions) amount available for drawing
thereunder under any and all circumstances plus (b) the aggregate Dollar
Equivalent amount of all unreimbursed payments and disbursements under such
Letter of Credit.”

“Issuing Lender shall mean each of PNC and JPMorgan Chase Bank, N.A., each in
their individual capacity as issuer of Letters of Credit hereunder, and any
other Lender or Affiliate of a Lender that the Company, the Administrative Agent
and such other Lender or Affiliate may agree may from time to time issue Letters
of Credit hereunder.”

(c) Amendment to Definition of “Obligations”. The definition of “Obligations”
set forth in Section 1.1 [Certain Definitions) of the Credit Agreement is hereby
amended by adding the following sentence at the end of such definition:

“Notwithstanding the foregoing provisions in this definition, Obligations shall
not include Excluded Swap Obligations.”

(d) Amendments to Section 2.8.1 [Issuance of Letters of Credit]. Sections 2.8.1
of the Credit Agreement is hereby amended and restated as follows:

“2.8.1 Issuance of Letters of Credit. The Company may at any time prior to the
Expiration Date request the issuance of a letter of credit or a bank guarantee
(each a “Letter of Credit”) which may be denominated in Dollars or an Alternate
Currency, on behalf of itself or another Loan Party, or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to an Issuing Lender (with a copy to the Administrative

 

2



--------------------------------------------------------------------------------

Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least three
(3) Business Days (or five (5) Business Days in the case of a Letter of Credit
to be denominated in an Alternate Currency), or such shorter period as may be
agreed to by the Issuing Lender, in advance of the proposed date of issuance.
Promptly after receipt of any letter of credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide Administrative Agent
with a copy thereof. Unless an Issuing Lender has received notice from any
Lender, Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.8, such Issuing Lender or any of such
Issuing Lender’s Affiliates will issue a Letter of Credit or agree to such
amendment or extension, provided that (a) each Letter of Credit shall in no
event expire later than twenty (20) Business Days prior to the Expiration Date
subject to the next sentence, and (b) subject to the restriction in clause (a),
above, any Letter of Credit (other than a Letter of Credit which expires later
than twenty (20) Business Days prior to the Expiration Date) may provide for the
automatic renewal thereof for an additional one-year period (subject, however,
to the following sentence in the event any such renewal would result in a Letter
of Credit which expires later than twenty (20) Business Days prior to the
Expiration Date); and provided further that in no event shall (i) the Letter of
Credit Obligations exceed, at anyone time, $125,000,000 (the “Letter o/Credit
Sublimit”) or (ii) the Revolving Facility Usage exceed, at anyone time, the
Revolving Credit Commitments. Subject to the agreement of the Issuing Bank, a
Letter of Credit issued by it may expire later than twenty (20) Business Days
prior to the Expiration Date; provided, however, that each such Letter of Credit
shall be Cash Collateralized pursuant to Section 2.8.11 no later than that date
which is twenty (20) Business Days prior to the Expiration Date. Each request by
the Company for the issuance, amendment or extension of a Letter of Credit shall
be deemed to be a representation by the Company that it shall be in compliance
with the preceding sentence and with Section 7 [Conditions of Lending and
Issuance of Letters of Credit] after giving effect to the requested issuance,
amendment or extension of such Letter of Credit. Promptly after its delivery of
any Letter of Credit or any amendment to a Letter of Credit to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. All letters of credit which are identified on Schedule 2.8.1 hereto,
which shall consist of all letters of credit outstanding on the Closing Date,
shall be deemed to have been issued under this Agreement.”

(e) Amendments to Section 2.8.3 [Disbursements. Reimbursement]. Sections 2.8.3
of the Credit Agreement is hereby amended and restated as follows:

“2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from each Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

2.8.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender of such Letter of
Credit will promptly notify the Company and the Administrative Agent thereof.
Provided that it shall have received such notice, the Company shall reimburse
(each such obligation to reimburse each Issuing Lender shall sometimes be

 

3



--------------------------------------------------------------------------------

referred to as a “Reimbursement Obligation”) such Issuing Lender prior to 11:00
a.m. on each date that an amount is paid by such Issuing Lender under any Letter
of Credit (each such date, a “Drawing Date”) by paying to the Administrative
Agent for the account of such Issuing Lender an amount equal to the amount so
paid by such Issuing Lender in the same currency as paid, unless otherwise
required by the Administrative Agent or such Issuing Lender. In the event the
Company fails to reimburse such Issuing Lender (through the Administrative
Agent) for the full amount of any drawing under any Letter of Credit issued by
it by 11:00 a.m. on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Company shall be deemed to have requested
that Revolving Credit Loans be made in a Dollar Equivalent amount of such
Reimbursement Obligations by the Lenders under the Base Rate Option to be
disbursed on the Drawing Date under such Letter of Credit, subject to the amount
of the unutilized portion of the Revolving Credit Commitment and subject to the
conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other than
any notice requirements. Any notice given by the Administrative Agent or any
Issuing Lender pursuant to this Section 2.8.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

2.8.3.2 Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of such Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to
have made a Revolving Credit Loan under the Base Rate Option to the Company in
that amount. If any Lender so notified fails to make available to the
Administrative Agent for the account of such Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and such Issuing Lender will promptly give notice (as
described in Section 2.8.3 .1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or such Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.8.3.2.

2.8.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Company in
whole or in part as contemplated by Section 2.8.3.1, because of the Company’s
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Company shall be deemed to have incurred from such Issuing Lender a borrowing in
Dollars (each a “Letter of Credit Borrowing”) in the Dollar Equivalent amount of
such drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of such Issuing
Lender pursuant to Section 2.8.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.8.3.”

 

4



--------------------------------------------------------------------------------

(f) Amendment to Section 2.9.2.2 [Outstanding Letters of Credit: Repayment of
Outstanding Loans: Borrowing of New Loans]. Section 2.9.2.2 of the Credit
Agreement is hereby amended and restated as follows:

“2.9.2.2 Outstanding Letters of Credit; Repayment of Outstanding Loans;
Borrowing of New Loans. On the effective date of such increase, each Increasing
Lender and each New Lender (i) will be deemed to have purchased a participation
in each then outstanding Letter of Credit equal to its Dollar Equivalent amount
of its Ratable Share of such Letter of Credit and the participation of each
other Lender in such Letter of Credit shall be adjusted accordingly and
(ii) will acquire, (and will pay to the Administrative Agent, for the account of
each Lender, in immediately available funds, an amount equal to) its Dollar
Equivalent amount of its Ratable Share of all outstanding Participation
Advances.”

(g) Amendment to Section 5.13.1.3 [Certain Fees]. Clause (B) of Section 5.13.1.3
is hereby amended and restated in its entirety as follows:

“(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the Stated Amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 5.14 [Cash
Collateral].”

(h) Amendment to Exhibit 1.1(G)(2) and Guaranty Agreement. Section 1 [Guarantied
Obligations] of Exhibit 1.1(G)(2) [Continuing Agreement of Guaranty and
Suretyship] and Section 1 [Guarantied Obligations] of that certain Guaranty
Agreement dated as of November 7, 2011 by and among the Guarantors are each
hereby amended to include the following sentence at the end of each such
Section 1:

“Notwithstanding anything to the contrary herein, the term “Obligation” or”
Obligations”, as used herein, shall not include Excluded Swap Obligations.”

3. Conditions to Effectiveness. This Amendment shall become effective upon
satisfaction of each of the following conditions being satisfied to the
satisfaction of the Administrative Agent:

(a) The Loan Parties, the Administrative Agent and the Required Lenders shall
have executed and delivered this Amendment, which basis shall be satisfactory in
form and substance to Administrative Agent, in its sole discretion.

(b) The Loan Parties shall pay the costs and expenses of the Administrative
Agent, including without limitation, reasonable fees of the Administrative
Agent’s counsel in connection with this Amendment.

(c) Within sixty (60) days after the date of this Amendment, the Secretary or an
Assistant Secretary of each of the Loan Parties shall have delivered to the
Administrative Agent a certificate, signed by such Secretary or Assistant
Secretary and certifying as appropriate as to: (a) all action taken by each Loan
Party in connection with this Amendment; (b) the names of the Senior Officers
authorized to sign this Amendment and their true signatures; and (c) copies of
its organizational documents as in effect on such date certified by the
appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized; provided. however, that the Secretary or Assistant Secretary of each
Loan Party may, in lieu of delivering copies of the foregoing incumbency
certificate, organizational documents and good standing certificates, certify
that the incumbency certificate, organizational documents and good standing
certificates previously delivered by such Loan Party to the Administrative Agent
remain in full force and effect and have not been modified, amended, or
rescinded since previously delivered to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

(d) All legal details and proceedings in connection with the transactions
contemplated by this Amendment shall be in form and substance satisfactory to
Administrative Agent; and Administrative Agent shall have received from the Loan
Parties and Required Lenders all such other counterpart originals or certified
or other copies of such documents and proceedings in connection with such
transactions, in form and substance satisfactory to the Administrative Agent.

4. Miscellaneous.

(a) Representations and Warranties. By its execution and delivery hereof to the
Administrative Agent, each of the Loan Parties represents and warrants to the
Administrative Agent and the Lenders that (i) such Loan Party has duly
authorized, executed and delivered this Amendment, (ii) the representations and
warranties of the Loan Parties in the Credit Agreement and other Loan Documents
are true and correct, and (iii) no Event of Default or Potential Default has
occurred and is continuing under the Credit Agreement or any of the other Loan
Documents.

(b) Full Force and Effect; Ratification. All provisions of the Credit Agreement
remain in full force and effect on and after the date hereof except as expressly
amended hereby. The parties do not amend any provisions of the Credit Agreement
except as expressly amended hereby. All parties now, and after giving effect to
this Amendment, hereby reconfirm and ratify the Credit Agreement, the Loan
Documents and all outstanding Letters of Credit issued in connection with the
Credit Agreement.

(c) Counterparts. This Amendment may be signed in counterparts (by facsimile
transmission or otherwise) but all of such counterparts together shall
constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

  COMPANY   WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware
corporation   By:  

/s/ Alvaro Garcia-Tunon

  (SEAL)   Name:   Alvaro Garcia-Tunon     Title:   Chief Financial Officer    
GUARANTORS   MOTIVEPOWER, INC.; RAILROAD FRICTION   PRODUCTS CORPORATION; RICON
CORP.;   SCHAEFER EQUlPMENT, INC.; WABTEC   DISTRIBUTION COMPANY; WABTEC  
INVESTMENTS LIMITED, LLC; YOUNG   TOUCHSTONE COMPANY; STANDARD CAR   TRUCK
COMPANY; DUROX COMPANY; G&B   SPECIAL TIES, INC.; GBI USA HOLDINGS, INC.;   SCT
TECHNOLOGY, LLC; SANCAST, INC.;   STANDARD CAR TRUCK - ASIA, INC.; WABTEC  
FINANCE, LLC; XORAIL, LLC; XORAIL, INC.;   BARBER TIAN RAILWAY SUPPLY, LLC;  
WABTEC INTERNATIONAL, INC.   By:  

/s/ Keith P. Hildum

  (SEAL)   Name:   Keith P. Hildum     Title:   Treasurer of each Guarantor
listed above     RFPC HOLDING CORP.; WABTEC HOLDING CORP.   By:  

/s/ Alvaro Garcia-Tunon

  (SEAL)   Name:   Alvaro Garcia-Tunon     Title:  
President of each Guarantor listed above  



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent By:  

/s/ Tracy J. DeCock

Name:   Tracy J. DeCock Title:   Senior Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

JPMORGAN CHASE BANK, N.A. By:  

/s/ Daglas Panchal

Name:   Daglas Panchal Title:   Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

CITIZENS BANK OF PENNSYLVANIA By:  

/s/ Philip R. Medsger

Name:   Philip R. Medsger Title:   Senior Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

BANK OF AMERICA, N.A. By:  

/s/ Robert Fratta

Name:   Robert Fratta Title:   Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

BRANCH BANKING AND TRUST COMPANY By:  

/s/ Robert M. Searson

Name:   Robert M. Searson Title:   Senior Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:  

/s/ Maria Iarriccio

Name:   Maria Iarriccio Title:   Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

THE BANK OF NOVA SCOTIA By:  

/s/ Kim Snyder

Name:   Kim Snyder Title:   Director

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

FIRST COMMONWEALTH BANK By:  

/s/ C. Forrest Tefft

Name:   C. Forrest Tefft Title:   Executive Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

TD BANK N.A. By:  

/s/ Todd Antico

Name:   Todd Antico Title:   Senior Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

THE HUNTINGTON NATIONAL BANK By:  

/s/ Chad A. Lowe

Name:   Chad A. Lowe Title:   Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

THE PRIVATEBANK AND TRUST COMPANY By:  

/s/ Tricia L. Balser

Name:   Tricia L. Balser Title:   Managing Director

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

FIFTH THIRD BANK By:  

/s/ Victor Notaro

Name:   Victor Notaro Title:   Senior Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY, By:  

/s/ Paul Rishar

Name:   Paul Rishar Title:   Vice President

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, By:  

/s/ James Travagline

Name:   James Travagline Title:   Director

 



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Refinancing Credit Agreement]

 

 

HSBC BANK USA, N.A. By:  

/s/ Christopher S. Hewell

Name:   Christopher S. Hewell Title:   Sr. Relationship Mgr.

 